IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

Joshua S. Hoskins,                           )           PER CURIAM DECISION
                                             )
       Petitioner,                           )             Case No. 20110531‐CA
                                             )
v.                                           )                    FILED
                                             )                 (August 9, 2012)
Department of Workforce Services,            )
                                             )                2012 UT App 221
       Respondent.                           )

                                            ‐‐‐‐‐

Original Proceeding in this Court

Attorneys:       Joshua S. Hoskins, Fruit Heights, Petitioner Pro Se
                 Amanda B. McPeck, Salt Lake City, for Respondent

                                            ‐‐‐‐‐

Before Judges McHugh, Davis, and Christiansen.

¶1     Joshua S. Hoskins seeks review of the Workforce Appeals Board’s (the Board)
final decision denying him unemployment benefits and imposing penalties for fraud.
Hoskins argues that the Board abused its discretion in refusing to consider certain
records that Hoskins failed to provide to the administrative law judge (ALJ).

¶2     “[T]his court grants great deference to an agency’s findings, and will uphold
them if they are supported by substantial evidence when viewed in light of the whole
record before the court.” EAGALA, Inc. v. Department of Workforce Servs., 2007 UT App
43, ¶ 8, 157 P.3d 334 (quoting Department of the Air Force v. Swider, 824 P.2d 448, 451
(Utah Ct. App. 1991)). “When we review an agency’s application of the law to a
particular set of facts, we give a degree of deference to the agency . . . [and] will uphold
the [Board’s] decision so long as it is within the realm of reasonableness and
rationality.” Autoliv ASP, Inc. v. Department of Workforce Servs., 2001 UT App 198, ¶ 16,
29 P.3d 7.

¶3     Hoskins argues that the Board should have considered certain personal records
he allegedly kept concerning his attempts to obtain employment, which he failed to
provide to the ALJ. Rule 994‐508‐305(2) of the Utah Administrative Code states that
“[a]bsent a showing of unusual or extraordinary circumstances, the Board will not
consider new evidence on appeal if the evidence was reasonably available and
accessible at the time of the hearing before the ALJ.” Utah Admin. Code R994‐508‐
305(2). The Board found that the records were available to Hoskins at the time of his
hearing before the ALJ. Further, the Board found that Hoskins failed to present any
evidence of unusual or extraordinary circumstances that would have warranted the
Board accepting the new evidence.

¶4      We cannot say that the Board abused its discretion in so finding. Hoskins failed
to provide any reason to the Board explaining why he did not or could not present his
evidence to the ALJ despite being in sole control of the potential evidence.
Furthermore, the records Hoskins sought to introduce would have contradicted
Hoskins’s own testimony to the ALJ about the number of job contacts he made during
the weeks in question. Under these circumstances, we cannot say that the Board abused
its discretion.1

¶5    Accordingly, we decline to disturb the Board’s decision.


____________________________________
Carolyn B. McHugh,
Presiding Judge


____________________________________
James Z. Davis, Judge


____________________________________
Michele M. Christiansen, Judge


1. Hoskins asserts in his brief that he suffered from “ADHD and dyslexia” which
makes reading very difficult for him. As such, he claims that he was prejudiced by the
fact that most of the information provided to him concerning the terms and conditions
of receiving benefits were in writing. However, the record does not establish that this
argument was raised to either the ALJ or the Board. Accordingly, the issue cannot be
considered in this proceeding. See Brown & Root Indus. Serv. v. Industrial Commʹn, 947
P.2d 671, 677 (Utah 1997) (“[I]ssues not raised in proceedings before administrative
agencies are not subject to judicial review except in exceptional circumstances.”).



20110531‐CA                                2